Rehearing denied January 20, 1920.
Petition for Rehearing.
(186 Pac. 548.)
On petition for rehearing filed January 7, 1920.
Denied.
Messrs. Ramsey, Lange & Nott, for the petition.

Mr. T. A. Weinhe, contra.

BURNETT, J.
— It will be remembered that the plaintiffs began this suit against the defendant, claiming to have acquired title to the realty in question through their father, now deceased, by his more than ten years’ adverse possession thereof and that a deed *701from Bean, the patentee of the land, to Sears constituted a cloud on the title, which they desired removed. Sears answered, asserting his title, 'stating in substance that he had purchased the land from Bean, who was then the owner of it, in fee simple, on July 26, 1901, for a full and valuable consideration; and that he had paid the taxes thereon, giving the amount paid for each year from 1900 to and including 1914, amounting in all to $236.87. ' He also averred that the taxes for 1899 became delinquent; that in satisfaction thereof the property was sold to the ancestor of the plaintiffs and that on May 9, 1904, Sears paid $7.60 for the redemption of the land. The case was put at issue and after a decree for the plaintiffs, which, however, awarded to Sears a judgment against them for $236.87, the amount of taxes he had paid directly, but omitted the $7.60 which he had paid on redemption, he appealed. After a careful examination of the evidence in an opinion by Mr. Justice Bennett this court concluded that the title of the plaintiffs by adverse possession has been established, and hence affirmed the decree. The defendant now moves to grant a rehearing or reconsideration of the cause so as to allow him not only the principal amount of taxes which he paid, but also the sum he paid in redemption, together with interest on each item from the date of its payment to the date of the decree.
3-5. It is unquestionable that the deed to Sears from Bean gave the former the fee-simple title in the land. We may safely assume for the purpose of this opinion that at that time the ancestor of the plaintiff had no title to the property. His subsequent adverse possession for more than ten years, however, conferred upon him the fee-simple title by operation of law, notwithstanding the deed under which Sears claims: Caufield v. Clark, 17 Or. 473 (21 Pac. 443, 11 Am. St. Rep. 845); *702Dunnigan v. Wood, 58 Or. 119 (112 Pac. 531); Stout v. Michelbook, 58 Or. 372 (114 Pac. 929); Parker v. Wolf, 69 Or. 446 (138 Pac. 463); Parker v. Kelsey, 82 Or. 334 (161 Pac. 694); McKinney v. Hindman, 86 Or. 545 (169 Pac. 93, 1 A. L. R. 476). Although, the ancestor became the owner at the end of that decade, he was without a record muniment thereof. At that time he could have successfully defended an ejectment action brought by Sears if he could have convinced the jury of that adverse possession. A judgment in his favor would have constituted record evidence of Looney’s title. He was not, however, compelled to await the initiative of Sears. On the contrary, Looney or his successors in interest, as they did in this suit, could take the initiative and sue to remove the cloud caused by Bean’s deed to Sears, and thus establish the Looney title of record. Bean’s deed was a cloud on that title thus founded in adverse possession. This is true according to the test laid down in Pixley v. Huggins, 15 Cal. 127, to this effect, that if Sears, armed with a deed from the patentee, had commenced ejectment against the plaintiffs or their ancestor at any time after the expiration of the ten years’ adverse possession, the latter would have been compelled to offer proof of the title thus acquired, in order to defeat the action: See, also, Ward v. Dewey, 16 N. Y. 519.
6. It thus appears that Sears suffered his estate to fail on account of his inattention to his own affairs. In other words, he slept on his rights until his adversary had acquired the property.' Looney owed no duty to Sears. The defendant was paying taxes on his own land, at least for ten years. He in turn owed no duty to Looney to pay the taxes, and his payments after the latter obtained the title were those of a mere volunteer, giving rise to no liability on the part of Looney. They *703were antagonists carrying on at arm’s-length and entitled to any legitimate advantage gained.
7. The redemption occurred May 9, 1904, and was governed by the statute then in force, embodied in Section 3124, B. & C. Comp. Substantially that enactment gave to anyone the right to redeem'property which had been sold for taxes, by paying to the tax collector for the benefit of the holder of the certificate of sale the amount paid at the sale, with interest thereon at the rate mentioned in the certificate, from the date of that document to the date of redemption. The redemptioner was also required to pay all subsequent taxes, assessments, penalties, interest and costs accruing after the certificate and paid by the holder thereof, together with interest. The section declares then that—
“Any redemption made shall inure to the benefit of the person having the legal or equitable title to the property redeemed, subject, however, to the right of the person making the same to be reimbursed by the person benefited.”
As Sears then held the entire estate in the property redeemed, his redemption inured. to his owm benefit. Section 3125, B. & C. Comp., declares that the redemption “shall operate as a release of all the claims to such tract under or by virtue of the issuance of such certificate of sale.” In other words, the individual acquired no title to the property. His act destroyed the effect of the sale, and no more.
8. The system of sale and redemption of land for taxes above noted was afterwards superseded by the legislation enacted pn Chapter 267, Laws 1907. Section 69 of that act requires a suit to remove the cloud of a tax title to be commenced within three years from the date of the sale and that the plaintiff shall deposit with his first pleading the amount of all payments *704made by the purchaser, with interest at 15 per cent per annum to be paid to the purchaser if his title fails. The Sears redemption occurred under the old statute which Section 80 of the new statute says must continue in force as to all taxes accruing on or before March 1, 1907. Hence he cannot claim anything in the way of interest or otherwise under the later enactment.
9, 10. Considering that the.payments of the taxes made by Sears after redemption were either for his own benefit, as they were during the ten years at least, or were those of a volunteer after that, and, further, that neither party owed any duty to the other, it is not apparent why the plaintiffs should be amerced in any sum, because Sears slept on his rights. Much more is it problematical why we should allow interest on those payments. As pointed out by Mr. Justice Harris in Sargent v. American Bank & Trust Co., 80 Or. 16, 46 (156 Pac. 431), the right to recover interest as such must be found in the statute which confers it, and unless it is included it must be deemed to be excluded. The payments by Sears do not come within the purview of the interest statute: Section 6028, L. O. L., as amended by Chapter 358, Laws 1917. Neither is a case presented where interest may be allowed as damages within the meaning of the precedents cited in the Sargent case. No damages in favor of Sears could be predicated upon the result of his own negligence and inattention to his own affairs. The case, therefore, stands thus: The Circuit Court awarded Sears a judgment against the plaintiffs and from that part of the decree they have not taken any appeal. They are thus deemed to have been satisfied with the same. The court has given Sears, indeed, a greater measure of relief than he could demand under the law. Equity follows the law and administers relief to the vigilant, but *705not to the slothful. We cannot go further than the Circuit Court did in this direction, and must therefore decline to modify our former holding.
The petition is denied.
Affirmed. Rehearing Denied.